Citation Nr: 0426990	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-16 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to an effective date prior to May 1, 
1998, for the grant of entitlement to a total disability 
rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to January 
1970 and from September 1975 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran submitted a statement in April 2002 wherein he 
said that he believed that a higher cardiovascular rating was 
warranted at an earlier effective date.  It is not possible 
to interpret the statement, as written, as a specific claim 
as it is appears to ask for an increased rating for the 
veteran's service-connected coronary artery disease, but at a 
date earlier than the claim.  Given that the veteran was 
attempting to establish an earlier effective date for his 
grant of entitlement to a TDIU rating, the veteran may be 
attempting to establish that there was clear and unmistakable 
error (CUE) in a yet to be identified earlier rating decision 
in regard to the rating for his coronary artery disease.  The 
statement is referred to the RO for follow-up with the 
veteran to determine if he is making a specific claim and the 
nature of the claim.

The veteran's substantive appeal in the instant case was 
received by the RO in October 2002.  In addition to 
perfecting his appeal in this case, the veteran listed 
"[a]reas preexisting to VA exam I request to be included in 
the current VA rating . . . ."  The veteran then listed a 
number of medical conditions as well as several service-
connected disabilities.  As noted above, it is not clear if 
the veteran is seeking an increased rating for listed 
service-connected disabilities and/or service connection for 
those conditions that are not service connected at this time.  
This statement is also referred to the RO for follow-up with 
the veteran to determine if he is making a specific claim and 
the nature of the claim.




FINDINGS OF FACT

1.  The veteran was granted entitlement to a 100 percent 
rating for his service-connected coronary artery disease in 
November 1998.  The 100 percent rating was in effect from 
October 29, 1997, to May 1, 1998.

2.  The veteran submitted a claim for entitlement to a TDIU 
rating in December 1998.  

3.  The veteran was granted entitlement to a TDIU rating in 
May 1999.  The effective date for the TDIU was established as 
May 1, 1998.  The veteran did not appeal the issue of the 
effective date for the rating.  


CONCLUSION OF LAW

The claim to reopen the issue of entitlement to TDIU benefits 
prior to May 1, 1998, is legally insufficient.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran retired from military service, due to physical 
disability, in October 1992.  As of July 1998 the veteran was 
service connected for the following disabilities:  coronary 
artery disease (CAD), rated as 30 percent disabling, bipolar 
disorder, rated as 30 percent disabling, abdominal aortic 
aneurysm, rated as 20 percent disabling, tinnitus, rated as 
10 percent disabling, Morton's neuroma of the right foot, 
rated as 10 percent disabling, and chronic obstructive 
pulmonary disease, right inguinal hernia, and seborrheic 
keratoses excised from the nose, all rated as noncompensably 
disabling.  His combined disability rating at the time was 70 
percent.

The veteran submitted a claim for an increased rating for his 
service-connected CAD in July 1998.  He reported that he had 
been admitted for treatment of a myocardial infarction in 
November 1997.

Evidence developed by the RO reflects that the veteran was 
admitted to the VA medical center (VAMC) in Louisville, 
Kentucky, for the period from October 29, 1997, to November 
4, 1997, for evaluation of chest pain.  The veteran underwent 
an echocardiogram and cardiac catheterization.  He was also 
afforded VA compensation and pension (C&P) examinations in 
July 1998.  

The veteran was assigned a 100 percent rating for his 
service-connected CAD by way of a rating decision dated in 
November 1998.  The effective date of the rating was from the 
date of hospitalization, October 29, 1997, and for six months 
afterwards until May 1, 1998.  A residual rating of 60 
percent was established from May 1, 1998.  This represented 
an increase from the previous 30 percent rating for the 
veteran's service-connected CAD disability.  As of May 1, 
1998, his combined service-connected disability rating was 80 
percent.  The veteran was also granted entitlement to special 
monthly compensation, based on being housebound, for the same 
October 1997 to April 1998 period.  

The veteran was provided notice of the rating action in 
November 1998.  He did not appeal.

The veteran submitted a VA Form 21-8940, Veterans Application 
for Increased Compensation Based on Unemployability, that was 
received at the RO on December 14, 1998.

The RO developed additional evidence in support of the claim 
consisting of VA treatment records for the period from 
November 1997 to February 1999.  The veteran was also 
afforded several VA C&P examinations from February to April 
1999.

The veteran was granted entitlement to a TDIU rating by way 
of a rating decision dated in May 1999.  The effective date 
of the TDIU rating was established as May 1, 1998.  The first 
day after expiration of the 100 percent rating for the 
veteran's service-connected CAD disability.  The veteran was 
provided notice of the rating action in May 1999.  He did not 
express disagreement with any aspect of the rating action and 
the decision consequently became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

The veteran submitted a claim for an earlier effective date 
for the grant of TDIU that was received in February 2001.  
The veteran acknowledged the previous grant of TDIU and the 
effective date of May 1, 1998.  He maintained that the 
effective date for the TDIU rating should be from October 29, 
1997, the date of the beginning of the 100 percent rating for 
CAD.  He was not requesting any additional compensation or an 
effective date earlier than October 29, 1997.  

The RO wrote to the veteran in April 2001 and asked that he 
provide evidence to support his claim for an earlier 
effective date.  

The veteran responded in June 2001 with a statement and 
enclosures that consisted of copies of prior rating actions, 
correspondence between him and the RO, and a VA hospital 
observation report.  The veteran said that he was 
hospitalized in August 1994 for an abdominal aortic 
aneurysmectomy.  He said that he received a 100 percent 
rating for one year after the operation.  After one year, the 
veteran said that he received a reduced rating that did not 
include his bipolar or other problems.  He said that he did 
not pursue a correction at that time as he was receiving VA 
and military benefits at the time.  

He was then hospitalized on October 29, 1997.  He noted that 
he received a new rating for his CAD (60 percent) and his 
aortic aneurysm (20 percent) but that his bipolar and other 
rated problems were omitted.  He said that he appealed and 
received an examination in July 1998.  He said that only his 
CAD and aortic aneurysm were reflected.  The veteran said 
that he appealed again.  He then called the RO and spoke with 
a counselor.  He wanted to know what he was doing wrong with 
the appeal process.  He said that he was advised not to do 
another appeal but to file a claim for a TDIU rating.  The 
veteran said that he filed the claim as suggested.  

The veteran acknowledged the rating establishing entitlement 
to a TDIU rating from May 1, 1998.  He said that the problems 
listed on his most recent VAMC discharge were active prior to 
October 29, 1997, and should be included in the rating.  He 
also asked that his effective date for his TDIU rating be 
changed to October 29, 1997, the date he was admitted to the 
hospital.  

The VA hospital observation report was dated June 13, 2001.  
The form reflects that the veteran was observed for less than 
24 hours.  The primary diagnosis was hemoptysis, with CAD, 
aortic aneurysm, tobacco abuse, hypercholesteremia, 
hypertension and bipolar disorder listed as other diagnoses.  
There was no indication of treatment for any of the secondary 
diagnoses.

The RO denied the veteran's claim for an earlier effective 
date in October 2001.  The RO determined that the veteran did 
not meet the qualifying criteria for entitlement to a TDIU 
rating prior to May 1, 1998.  The RO also held that a TDIU 
rating could not be assigned while a 100 percent schedular 
rating was in effect.  Finally, the RO noted that the 
November 1998 rating decision erroneously said that the 
effective date of the 60 percent rating for the veteran's 
service-connected CAD was October 29, 1997.  The RO noted 
that the effective date had been, and still was, as of May 1, 
1998.

II.  Analysis

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o) (2003); Harper v. Brown, 10 Vet. 
App. 125 (1997).

Rating issues are separate from service connection issues, 
and the effective date of an award for service connection (or 
award of a TDIU rating) is a separate issue from the 
effective date for an award of a specific rating.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Meeks v. 
West, 216 F.3d 1363, 1366 (Fed. Cir. 2000) (noting that 
veteran conflated what were in fact two distinct issues, 
involving separate inquiries: the determination of the date 
from which an award is effective, and the quantum of the 
award to which a veteran is entitled).

In general, a claim which has been denied by a final RO 
decision, may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105 (West 2002).  One exception to this rule is 
38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
The second exception is if an earlier final decision is 
changed on the basis of clear and unmistakable error (CUE).

In this case, the veteran presented his formal claim for 
entitlement to a TDIU rating in December 1998.  The claim was 
granted in May 1999, with the effective date of the rating 
established as of May 1, 1998.  This date was the date of 
expiration of a 100 percent schedular rating in effect from 
October 29, 1997, to May 1, 1998.  When a veteran is in 
receipt of a 100 percent rating he is not otherwise eligible 
for TDIU benefits.  See Herlehy v. Principi, 15 Vet. App. 33 
(2001); Green v. West, 11 Vet. App. 472, 476 (1998); see also 
VAOPGCPREC 6-99 (1999); 38 C.F.R. § 4.16(a) (2003).  

The veteran failed to appeal the May 1999 rating decision and 
the effective date of May 1, 1998, became a final award 
determination.  

He submitted his current claim, seeking an earlier effective 
date in February 2001.  This claim was received long after 
the one-year period allowed for appeal of the effective date 
established by the May 1999 rating decision.

In cases where a veteran seeks to reopen a claim of 
entitlement to an earlier effective date under 38 C.F.R. § 
3.156, the United States Court of Appeals for Veterans Claims 
(Court), held in the case of Lapier v. Brown, 5 Vet. App. 215 
(1993), that, even assuming the presence of new and material 
evidence, the reopening of a claim of entitlement to an 
earlier effective date can not result in the actual 
assignment of an earlier effective date because an award 
granted on a reopened claim may not be made effective prior 
to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(q)(1)(ii) (2003).

The holding in Lapier was followed in the recent case of 
Leonard v. Principi, 17 Vet. App. 447 (2004), where the Court 
indicated that when an effective date has been established, 
and there is a decision denying an earlier effective date 
that has become final, (as is the case here when the veteran 
failed to file a timely notice of disagreement following 
receipt of the notice of the May 1999 rating decision), the 
veteran's claim to reopen could not result in the 
establishment of an earlier effective date.  Id. at 451.

In Leonard, the appellant had been awarded an effective date 
of September 23, 1985, for the grant of TDIU benefits.  He 
submitted a claim to reopen the issue of an earlier effective 
date in April 2000.  Therefore, even if new and material 
evidence was submitted to reopen the claim, the effective 
date of the TDIU rating could not be established any earlier 
than the date of claim, or April 2000.  No earlier effective 
date was possible under this theory.

The facts in this case are similar.  The veteran was granted 
entitlement to a TDIU rating in May 1999, effective from May 
1, 1998.  He failed to express any disagreement with the May 
1999 rating decision and the decision became final.  He then 
submitted a claim to reopen the issue of the effective date 
for his TDIU rating in February 2001.  As noted above, there 
is no legal way to provide for an earlier effective date on 
the basis of new and material evidence and a reopened claim.

The veteran has not alleged that there was CUE in the May 
1999 rating action.  Accordingly, there is no basis to 
establish an earlier effective date for the grant of TDIU 
benefits.  See Leonard, 17 Vet. App. at 451.

The Court has held that in situations where the law is 
dispositive of a claim, the claim should be denied because of 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As noted above there is no basis to 
establish an earlier effective date in this claim.  Thus, his 
claim must be denied as being legally insufficient.

The Board recognizes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) now affects the manner 
in which most claims are adjudicated by VA.  Nevertheless, in 
cases such as this one, where the disposition of the claim 
turns on the law and not on the facts, further action under 
the VCAA is not required.  See Smith (Claudus) v. Gober, 
14 Vet. App. 227, 230 (2000); Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

In so deciding the case, the Board notes that it is deciding 
it on the basis of whether new and material evidence was 
received while the RO considered the claim on the merits, as 
if it were a direct appeal of the May 1999 rating decision.  
As noted above, the facts are not in dispute.  The veteran 
failed to appeal the May 1999 rating decision establishing 
the effective date for the grant of TDIU benefits.  He was 
claiming an effective date of October 29, 1997, for the 
effective date of his TDIU rating, a date that could not be 
established at any point because the veteran was in receipt 
of a 100 percent schedular rating at that time.  The veteran 
has not alleged that there was any claim, informal or formal, 
pending for any other date as the effective date.  Further 
development of the case would not change the facts in this 
matter.  In other words, it is not the factual evidence that 
is dispositive of this appeal, but rather the interpretation 
and application of the governing statute.  Thus, it is not 
necessary to remand this case to the RO for consideration 
under the VCAA or for consideration of whether new and 
material evidence had been received.  The veteran could not 
be benefited by such an action.


ORDER

This claim of whether new and material evidence has been 
received to reopen a claim of entitlement to an effective 
date earlier than May 1, 1998, for the award of TDIU is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



